DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on February 12, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 14, and 18-19 are objected to because of the following informalities: 
In claim 1, line 12, “wherein identity provider” should read --wherein the identity provider--.  
In claims 8 and 18, line 3, “comprises” should read --further comprises--.
In claim 14, lines 5, 7, 9, and 12, “an electronic device” should read --the electronic device--.
In claim 19, line 6, “an electronic device” should read --the electronic device--.
In claim 19, lines 3-4, “a device for a receiving party” should read --the device for the receiving party--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the relying party computer program" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the receiving party attestation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 7, and 14:
Claims 1, 7, and 14 are drawn to an abstract idea without significantly more. The claims recite receiving a notification from an identity provider server that an attestation is available by a computer program executed by an electronic device for an identity consumer and from an identity provider, generating the attestation based on authorization from a system operator and comprising a chain of trust comprising an identification of the system operator and the identity provider, requesting the attestation from the identity provider, downloading the attestation to an identity consumer electronic wallet for the identity consumer, committing the downloading of the attestation to a distributed ledger, maintaining a current status for the attestation, receiving a request for an attestation by a computer program executed by an electronic device for an identity consumer and from a relying party computer application, retrieving the attestation, sending the attestation to the relying party computer application, verifying a status for the attestation using a distributed ledger, receiving an identity of an object to sign, receiving a selection of an attestation to sign the object with, retrieving the identified object and the selected attestation, signing the object with the attestation by embedding the attestation in the object, and sending the signed object to a computer program executed by a device for a receiving party. 
Under the Step 2A Prong One, the limitations of receiving a notification from an identity provider that an attestation is available for an identity consumer and from an identity provider, generating the attestation based on authorization from an operator and comprising a chain of trust comprising an identification of the operator and the identity provider, requesting the attestation from the identity provider, downloading the attestation to an identity consumer for the identity consumer, committing the downloading of the attestation, maintaining a current status for the attestation, receiving a request for an attestation for an identity consumer and from a relying party, retrieving the attestation, sending the attestation to the relying party, verifying a status for the attestation, receiving an identity of an object to sign, receiving a selection of an attestation to sign the object with, retrieving the identified object and the selected attestation, signing the object with the attestation by embedding the attestation in the object, and sending the signed object to a receiving party, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “server”, “computer program”, “electronic device”, “system”, “electronic wallet”, “distributed ledger”, and “computer application” language, “receiving a notification”, “generating the attestation”, “requesting the attestation”, “downloading the attestation”, “committing the downloading”, “maintaining a current status for the attestation”, “receiving a request”, “retrieving the attestation”, “sending the attestation”, “verifying a status for the attestation”, “receiving an identity of an object”, “receiving a selection of an attestation”, “retrieving the identified object and the selected attestation”, “signing the object with the attestation”, and “sending the signed object to a receiving party” in the context of this claim encompass the human activity. The series of steps belong to a typical personal interactions between people including following rules or instructions, because the entities including identity provider and identity consumer interact with each other for providing attestations and all the interactions can be performed manually by people. 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – server, computer program, electronic device, system, electronic wallet, distributed ledger, and computer application. The server, computer program, electronic device, system, electronic wallet, distributed ledger, and computer application are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The server, system, electronic device, and computer program/application represent the entities and perform the steps and functions with no more technical details that people cannot handle and the electronic wallet and the distributed ledger are used as regular storing devices, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the additional elements are recited in a high-level of generality, the scope of right of the method is not different from that of conventional and manual methods, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-6, 8-13, and 15-20:
Dependent claims 2-6, 8-13, and 15-20 include additional limitations, for example, providing the attestation to a relying party computer application for a relying party, verifying the status of the attestation on the distributed ledger, periodically verifying the status of the attestation using the distributed ledger, receiving a notification that the attestation is revoked or expired from the distributed ledger, verifying a chain of trust for the attestation identifying a system operator and an identity provider, authorizing the identity provider to issue the attestation, attesting that the identity consumer is authorized to sign the document, attesting that the identity consumer is authorized to make the payment, receiving a request for the object and the receiving party attestation, verifying a status of the receiving party attestation using a distributed ledger before sending the object to the receiving party, and attesting to an account for the receiving party, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-6, 8-13, and 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2019/0296904 A1; already of record in IDS; hereinafter Smith).
With respect to claim 7:
Smith teaches A computer-based method for managing attestations, comprising: (See at least Smith: Abstract)
receiving, by a computer program executed by an electronic device for an identity consumer and from a relying party computer application for a relying party, a request for an attestation; (As stated above with respect to claim 1, and by further disclosing, in step 720, the merchant (relying party) sends a request for information of the user is sent, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a verifiable record of transactions. See at least Smith: [0204]; Fig. 7)
retrieving, by the computer program and from an electronic wallet for the identity consumer, the attestation; and (By disclosing, the user has previously had information attested to by an attestor, and this information is stored in the user’s mobile device. See at least Smith: [0211], [0203] & [0170])
sending, by the computer program and to the relying party computer application, the attestation; (By disclosing, if the user is registered and does hold a valid account, in step 1354, the attestor 1330 uses the information and the public key to generate the attest key and uses the attest key to generate the attestation address, and verifies that the attestation transaction is present at the attestation address and that the attestation transaction has not been revoked. In addition, in step 1360 the attestor 1330 sends a notification to the organization 1320 that the business transaction is approved by the user 1305, and therefore the user 1305 and the individual 1310 are likely to be the same person. See at least Smith: [0225])
wherein the relying party computer program verifies a status for the attestation using a distributed ledger. (By disclosing, the organization 1320 (relying party) sends the information and the public key provided to the attestor 1330 or the application or API provided by the attestor 1330 in order to verify the individual 1310. In addition, the attestor verifies whether the attestation transaction is stored within a centralized or distributed ledger at the attestation address. See at least Smith: [0222]-[0223] & [0210])
With respect to claim 8:
Smith and Singhal teach the computer-based method of claim 7, as stated above.
Smith further teaches wherein the attestation comprises a license, a certificate, a credential, or an authorization, and comprises an identification of an attestor, an identification of an attestee, a type of attestation, and a date of issuance. (See at least Smith: [0208], [0200], [0139], [0228], [0162], [0119], [0223] & [0168]) 
With respect to claim 9:
Smith and Singhal teach the computer-based method of claim 7, as stated above.
Smith further teaches wherein the identity consumer electronic wallet comprises a wallet application or a web-based wallet. (By disclosing, the computer system associated with the verifier uses a third party digital wallet provider application or website to verify the existence of the attestation transaction at the attestation address. See at least Smith: [0034], [0062] & [0123])
With respect to claim 10:
Smith and Singhal teach the computer-based method of claim 7, as stated above.
Smith further teaches wherein the status of the attestation indicates whether the attestation is valid, expired, or revoked. (By disclosing, the attestation or certificates may be valid, expired, or revoked. See at least Smith: [0044], [0229] & [0234])
With respect to claim 11:
Smith and Singhal teach the computer-based method of claim 7, as stated above.
Smith further teaches wherein the relying party computer application periodically verifies the status of the attestation using the distributed ledger. (By disclosing, the distributed ledger 150 (storing the attestations and their status) may be delivered on a periodic or one-time basis to participants via postal mail, delivery service, or private delivery channels operated by the participant. See at least Smith: [0179])
With respect to claim 12:
Smith and Singhal teach the computer-based method of claim 7, as stated above.
Smith further teaches wherein the relying party receives a notification that the attestation is revoked or expired from the distributed ledger. (By disclosing, the attestor 1330 notifies the organization 1320 that the user approves the business transaction. See at least Smith: [0222])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0296904 A1; already of record in IDS; hereinafter Smith) in view of Singhal et al. (US 20190260594 A1; hereinafter Singhal).
With respect to claim 1:
Smith teaches A computer-based method for managing attestations, comprising: (See at least Smith: Abstract)
receiving, by a computer program executed by an electronic device for an identity consumer and from an [identity provider], a notification from an identity provider server that an attestation is available, wherein the attestation is generated by the identity provider based on authorization from a system operator and comprises a [chain of trust] comprising an identification of the system operator and the identity provider; (By disclosing, in step 1356, if the information has been previously attested to in an attestation transaction and the attestation transaction has not been revoked, the attestor (identity provider) sends a notification message to the user (identity consumer) on a known communication channel or via the attestation application on the user's device. In addition, the attestor may perform an attestation protocol (system operator) in order to authenticate the user's information and to create an attestation transaction on a centralized or distributed ledger, which serves as a certification that the user's information has been authenticated. The system knows the identification of the attestor and the attestation protocol obviously. Otherwise, those may not be used. Furthermore, the user may be related to a user device. See at least Smith: [0222] & [0162]; Fig. 13a)
requesting, by the computer program, the attestation from the identity provider; and (By disclosing, in step 720, the merchant sends a request for information of the user is sent, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a verifiable record of transactions. See at least Smith: [0204]; Fig. 7)
downloading, by the computer program, the attestation to an identity consumer electronic wallet for the identity consumer; (By disclosing, the user has previously had information attested to by an attestor, and this information is stored in the user’s mobile device. See at least Smith: [0211], [0203] & [0170])
wherein identity provider commits the downloading of the attestation to a distributed ledger, wherein the distributed ledger maintains a current status for the attestation. (By disclosing, the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address. In addition, the attestations may be revoked and then newly created if updating is needed. See at least Smith: [0211], [0203], [0170] & [0146])
However, Smith does not teach ...identity provider explicitly, and ...chain of trust.
Singhal, directed to identity-based certificate authority system architecture and thus in the same field of endeavor, teaches ...wherein the attestation is generated by the identity provider based on authorization from a system operator and comprises a chain of trust comprising an identification of the system operator and the identity provider. (By disclosing, the certificate may be chained up (generating) through a chain of trust to an identity provider, which would then provide information about the user. In addition, the signed certificate represents an attestation by the identity provider. See at least Singhal: [0052]-[0053], [0049], [0061] & [0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems of providing verification of information using a centralized or distributed ledger teachings of Smith to incorporate the identity-based certificate authority system architecture teachings of Singhal for the benefit of establishing that the identity provider attests to the ownership of the identity. (See at least Singhal: [0043])
With respect to claim 2:
Smith and Singhal teach the computer-based method of claim 1, as stated above.
Smith further teaches wherein the attestation comprises a license, a certificate, a credential, or an authorization. (See at least Smith: [0208], [0200], [0139], [0228], [0162], [0119], [0223] & [0168])
With respect to claim 3:
Smith and Singhal teach the computer-based method of claim 1, as stated above.
Smith further teaches wherein the identity provider comprises one of a financial institution, a government agency, an employer, and a legal entity. (See at least Smith: [0119])
With respect to claim 4:
Smith and Singhal teach the computer-based method of claim 1, as stated above.
Smith further teaches wherein the attestation comprises an identification of an attestor, an identification of an attestee, a type of attestation, and a date of issuance. (See at least Smith: [0208], [0200], [0139], [0228], [0162], [0119], [0223] & [0168])
With respect to claim 5:
Smith and Singhal teach the computer-based method of claim 1, as stated above.
Smith further teaches further comprising: 
providing, by the computer program, the attestation to a relying party computer application for a relying party, wherein a computer program for the relying party verifies the status of the attestation on the distributed ledger. (By disclosing, after attestation by the attestor 120, the user information may be verified by a verifier 160 with use of a verification protocol 210. The verifier 160 may be a merchant, bank, or other entity. See at least Smith: [0145] & [0187])
With respect to claim 6:
Smith and Singhal teach the computer-based method of claim 1, and the computer-based method of claim 7, as stated above.
Smith further teaches wherein the identity consumer electronic wallet comprises a wallet application, a mobile wallet, or a web-based wallet. (By disclosing, the computer system associated with the verifier uses a third party digital wallet provider application or website to verify the existence of the attestation transaction at the attestation address. See at least Smith: [0034], [0062] & [0123])
With respect to claim 13:
Smith and Singhal teach the computer-based method of claim 7, as stated above.
Singhal, in the same field of endeavor, further teaches wherein relying party computer program further verifies a chain of trust for the attestation, wherein the chain of trust identifies a system operator and an identity provider, wherein the system operator authorizes the identity provider to issue the attestation. (By disclosing, the certificate may be chained up (generating) through a chain of trust to an identity provider, which would then provide information about the user. In addition, the signed certificate represents an attestation by the identity provider. See at least Singhal: [0052]-[0053], [0049], [0061] & [0085])
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Soundararajan et al. (US 2020/0042958 A1; hereinafter Soundararajan).
With respect to claim 14:
Smith teaches A computer-based method for sending an object using attestations, comprising: (See at least Smith: Abstract)
receiving, by a computer program executed by an electronic device for an identity consumer, an identity of an object to sign; (By disclosing, in executing a purchase transaction (object) with a merchant, a method of verifying identity is provided using an attestation application running on a user's device. See at least Smith: [0207])
receiving, by the computer program executed by an electronic device for the identity consumer, a selection of an attestation to sign the object with; (By disclosing, the user has previously had information (attestation) attested to by an attestor, and the user may select what attested information to share of a totality of attested information. See at least Smith: [0208])
retrieving, by the computer program executed by an electronic device for the identity consumer, the identified object and the selected attestation; (By disclosing, upon selection of information, in step 830 the application presents a visual code representing the selected attested information on the user's device. See at least Smith: [0209])
signing, by the computer program executed by an electronic device for the identity consumer, the object with the attestation [by embedding the attestation in the object]; and (By disclosing, the user's selection (signing) of attested information includes a set of payment information (object), and may further include the proper license or permit (signature) for an activity, a ticket for an event, or a passport for a border stop. See at least Smith: [0208])
sending, by the computer program executed by an electronic device for the identity consumer, the signed object to a computer program executed by a device for a receiving party (By disclosing, the user may show this presentation (visual code; attestation) to the verifier, who may be a merchant, a border agent, a metro turnstile, or other person. See at least Smith: [0209])
However, Smith does not teach ...by embedding the attestation in the object.
Soundararajan, directed to systems and methods for providing transaction provenance of off-chain transactions using distributed ledger transactions with secured representations of distributed ledger addresses of transacting parties and thus in the same field of endeavor, teaches 
signing, by the computer program executed by an electronic device for the identity consumer, the object with the attestation by embedding the attestation in the object; and (By disclosing, the user of the attestation holder device 1600 may present the distributed attestation (signing) for purposes of a warranty claim, an insurance claim, a refund, to obtain a service, to receive payment for having provided a good, asset, and/or service, etc., and the presented distributed attestation may be provided to prove a transaction done by a user in the past. In addition, a distributed attestation 2400 may be presented by a user to a verifier as part of a claims process (embedding). See at least Soundararajan: [0157] & [0175])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems of providing verification of information using a centralized or distributed ledger teachings of Smith to incorporate the systems and methods for providing transaction provenance of off-chain transactions using distributed ledger transactions with secured representations of distributed ledger addresses of transacting parties teachings of Soundararajan for the benefit of a distributed attestation attesting the identity of the attestation holder. (See at least Soundararajan: [0041]-[0042] & [0045])
With respect to claim 15:
Smith and Soundararajan teach the computer-based method of claim 14, as stated above.
Smith further teaches wherein the object comprises a document, and the attestation attests that the identity consumer is authorized to sign the document. (By disclosing, in executing a purchase transaction (document) with a merchant, a method of verifying identity is provided using an attestation application running on a user's device. Alternatively, a verifier may provide unique, time-sensitive information, such as a cryptographic nonce (document), to the user who then may sign the information using the signing protocol with the user's private key as may be required, ascertaining that this attested information belongs to the user or that the user's private key is in the current control of the user. See at least Smith: [0207]-[0208], [0161] & [0139])
With respect to claim 16:
Smith and Soundararajan teach the computer-based method of claim 14, as stated above.
Smith further teaches wherein the object is a payment, and the attestation attests that the identity consumer is authorized to make the payment. (By disclosing, the user's selection of attested information includes a set of payment information. Therefore, the attestation is about authorization for making the payment. See at least Smith: [0208])
With respect to claim 17:
Smith and Soundararajan teach the computer-based method of claim 14, as stated above.
Smith further teaches wherein the object comprises digital currency. (By disclosing, cryptocurrency associated with the attestation transaction includes transferring cryptocurrency to a wallet associated with the attestor. See at least Smith: [0045], [0047], [0039] & [0222])
With respect to claim 18:
Smith and Soundararajan teach the computer-based method of claim 14, as stated above.
As stated above with respect to claim 8, Smith further teaches wherein the attestation comprises a license, a certificate, a credential, or an authorization, and comprises an identification of an attestor, an identification of an attestee, a type of attestation, and a date of issuance. (See at least Smith: [0208], [0200], [0139], [0228], [0162], [0119], [0223] & [0168])
With respect to claim 19:
Smith and Soundararajan teach the computer-based method of claim 14, as stated above.
Smith further teaches further comprising: 
receiving, by the computer program executed by an electronic device for the identity consumer and from the computer program executed by a device for a receiving party, a request for the object and the receiving party attestation; and (By disclosing, the user's device, through the attestor application or through other means, establishes a direct link to the site that is looking to verify the user to allow the user to make the business transaction or purchase. Through this direct link, the site sends a cryptographic challenge nonce to the user for the user to sign with their private key, and the user sends the signed cryptographic challenge nonce back to the site. The site is able to use the signed nonce and the user's public key in order to verify that the user is in control of the private key that was used to sign the original attested information. See at least Smith: [0156])
verifying, by the computer program executed by an electronic device for the identity consumer, a status of the receiving party attestation using a distributed ledger before sending the object to the receiving party. (As stated above, see at least Smith: [0156])
With respect to claim 20:
Smith and Soundararajan teach the computer-based method of claim 19, as stated above.
Smith further teaches wherein the receiving party attestation attests to an account for the receiving party. (By disclosing, the user's device, through the attestor application or through other means, establishes a direct link (attesting to an account for the receiving party) to the site that is looking to verify the user to allow the user to make the business transaction or purchase. See at least Smith: [0155]-[0156])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 20210097528 A1) teaches blockchain hot wallet based on secure enclave and multi-signature authorization, including attestation and chain of trust.
Pritikin et al. (US 20170353435 A1) teaches root of trust of geolocation, including attestation services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685